Title: To John Adams from Robert Heysham, 29 June 1792
From: Heysham, Robert
To: Adams, John



Sir,
Philadelphia June the 29h. 1792—

I take the liberty of enclosing my account, which you will perceive is certified by Mr. Otis, and the which I pray your Excellency to certify also, it being indispensible (the law requiring it) in order to its passage through the Treasury—
I hope the departure of your Excellency and family at the season of spring, the fine weather and the long ride, has contributed to restore the Health of your Excellency and Lady the long continuance of which do me the justice to beleive is my earnest wish, and that I am with perfect respect Sir, your most obedient and very Humble Servant—

Robt. Heysham